
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.19


THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE HEREUNDER HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
SECURITIES LAWS AND MUST BE HELD INDEFINITELY UNLESS SUBSEQUENTLY REGISTERED
UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR DISPOSED OF PURSUANT
TO AN EXEMPTION FROM SUCH REGISTRATION REQUIREMENTS.

WARRANT

Company:   Digital Theater Systems, Inc.,
a Delaware corporation
Number of Shares:
 
13,117 Shares of Common Stock, subject to adjustment
Class of Stock:
 
Common Stock
Initial Exercise Price:
 
$4.038 per share
Original Issue Date:
 
October 24, 1997
Expiration Date:
 
Five (5) years after the date that all Obligations under the Loan Agreement have
been paid in full and all obligations of the Bank under the Loan Agreement have
been terminated

        FOR VALUE RECEIVED, the adequacy and receipt of which is hereby
acknowledged, DIGITAL THEATER SYSTEMS, INC., a Delaware corporation, hereby
certifies that Comerica Incorporated, a Delaware corporation and successor by
merger to Imperial Bancorp, an assignee of Imperial Bank, and its successors and
assigns, are entitled to purchase from the Company, subject to adjustment as
provided in Section 6 hereof, Thirteen Thousand One Hundred Seventeen (13,117)
fully paid and nonassessable shares of the Company's Common Stock at any time
and from time to time on and after the Original Issue Date until 12:00 midnight
California local time on the Expiration Date at an initial exercise price equal
to $4.038 per share of Common Stock on the terms and conditions hereinafter set
forth. This Warrant is issued February 27, 2004 (the "Replacement Issue Date")
as a replacement warrant in connection with the partial exercise of the Original
Warrant on November 19, 2003. The Exercise Price and the number of shares of
Common Stock purchasable pursuant to this Warrant have been appropriately
adjusted for all stock splits and reverse stock splits affecting the Common
Stock from the Original Issue Date through the Replacement Issue Date.

        The number of such shares of Common Stock and the Exercise Price are
subject to adjustment as provided in this Warrant. Anything contained in this
Warrant to the contrary notwithstanding, the number of shares of Common Stock
which may be issued upon exercise of this Warrant by any Regulated Warrantholder
shall never exceed such amount (the "Maximum Amount") as may be permitted under
the Bank Holding Company Act, or any successor statute, or under any other
federal or state banking laws or regulations to which such Regulated
Warrantholder may be subject at the time of such exercise. If the number of
shares of Common Stock which may be issued upon exercise of this Warrant exceeds
the Maximum Amount, the number of shares of Common Stock into which this Warrant
may be exercised will be reduced to the Maximum Amount and the Company will pay
to Comerica by check or in cash such amount that equals the Exercise Price
multiplied by the number of shares of Common Stock by which the Warrant is
reduced pursuant to this Paragraph.

        1.    Certain Definitions.    As used in this Warrant, the following
terms have the following definitions:

        "Additional Shares of Common Stock" means all shares of Common Stock
issued or issuable by the Company after the date of this Warrant.

--------------------------------------------------------------------------------


        "Bank" means Comerica Bank, a Michigan banking corporation and successor
by merger to Comerica Bank-California, successor by merger to Imperial Bank, and
its successors and assigns.

        "Common Stock" means the Company's Common Stock, $.0001 par value, and
includes any common stock of the Company of any class or classes resulting from
any reclassification or reclassifications thereof which is not limited to a
fixed sum or percentage of par value in respect of the rights of the holders
thereof to participate in dividends and in the distribution of assets upon the
voluntary or involuntary liquidation, dissolution or winding up of the Company.

        "Comerica" means Comerica Incorporated, a Delaware corporation and
successor by merger to Imperial Bancorp, an assignee of Imperial Bank.

        "Company" means Digital Theater Systems, Inc., a Delaware corporation.

        "Convertible Securities" means evidence of indebtedness, shares of stock
or other securities which are at any time directly or indirectly convertible
into or exchangeable for Additional Shares of Common Stock.

        "Current Market Price" of a share of Common Stock or of any other
security as of a relevant date means: (i) the Fair Value thereof as determined
in accordance with clause (ii) of the definition of Fair Value with respect to
Common Stock or any other security that is not listed on a national securities
exchange or traded on the over-the-counter market or quoted on NASDAQ, and
(ii) the average of the daily closing prices for the ten (10) trading days
before such date (excluding any trades which are not bona fide arm's length
transactions) with respect to Common Stock or any other security that is listed
on a national securities exchange or traded on the over-the-counter market or
quoted on NASDAQ. The closing price for each day shall be (i) the last sale
price of shares of Common Stock or such other security, regular way, on such
date or, if no such sale takes place on such date, the average of the closing
bid and asked prices thereof on such date, in each case as officially reported
on the principal national securities exchange on which the same are then listed
or admitted to trading, or (ii) if no shares of Common Stock or if no securities
of the same class as such other security are then listed or admitted to trading
on any national securities exchange, the average of the reported closing bid and
asked prices thereof on such date in the over-the-counter market as shown by the
National Association of Securities Dealers automated quotation system or, if no
shares of Common Stock or if no securities of the same class as such other
security are then quoted in such system, as published by the National Quotation
Bureau, Incorporated or any similar successor organization, and in either case
as reported by any member firm of the New York Stock Exchange selected by the
Warrantholders.

        "Entity" means any individual, partnership, company, corporation,
limited liability company, trust, estate, unincorporated association, syndicate,
joint venture or unincorporated organization, any government or any department
agency or political subdivision thereof, or any other entity.

        "Equity Securities" means the Company's Common Stock or any other equity
or debt security convertible into such Common Stock or any right or warrant
calling for the issuance of Common Stock.

        "Exchange Act" means the Securities Exchange Act of 1934, and any
successor federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

        "Excluded Securities" means (i) the Company's warrants to purchase an
aggregate of 304,119 shares of Common Stock at $1.06 per share issuable to
Universal City Studios, Inc. and Forth Investments, LLC (collectively "Universal
and Spielberg Warrants"), (ii) warrants to purchase an aggregate of 29,718
shares of the Company's Preferred Stock issued to Hambrecht & Quist, LLC (the
"H&Q Warrant"), exercisable at $4.038 per share, (iii) warrants to purchase an
aggregate of 2,126,664 shares of Common Stock at $12.114 per share issued to
certain of the Company's Common Stock holders (the "Offering Warrants"),
(iv) options to purchase an aggregate of up to 2,071,051 shares of Common Stock
issued or issuable under stock option plans approved by the Company's Board of
Directors from time to time

2

--------------------------------------------------------------------------------


(the "Incentive Stock Options"), (v) an aggregate of 2,971,768 shares of
Series A Preferred Stock issued at $4.038 per share (the "Series A Preferred
Stock"), (vi) warrants to purchase an aggregate of up to 2,971,768 shares of
Common Stock (the "Purchaser Warrants") exercisable at $0.02 per share, issued
in connection with the sale of the Series A Preferred Stock, (vii) an aggregate
of 928,678 shares of the Company's Series B Redeemable Preferred Stock (the
"Series B Preferred Stock") issued at $4.038 per share, (viii) warrants to
purchase an aggregate of up to 1,857,355 shares of Common Stock ultimately
issued in connection with the sale of the Series B Preferred Stock (the
"Series B Warrants"), exercisable at $0.02 per share, (ix) warrants to purchase
up to 32,864 shares of Common Stock at an exercise price of $0.02 per share
issued pursuant to a settlement agreement between the Company and one of its
stockholders, and any shares of Common Stock issuable upon exercise thereof,
(x) any shares of Common Stock issued upon exercise of the Universal and
Spielberg Warrants, the H&Q Warrant, the Offering Warrants, the Series B
Warrants, the Incentive Stock Options or the Purchaser Warrants, (xi) any shares
of Common Stock issued upon conversion of the Offered Series A Preferred Stock
or the Series B Preferred Stock and (xii) any shares of Common Stock issued or
issuable under the Company's 2003 Equity Incentive Plan, 2003 Employee Stock
Purchase Plan or other equity incentive or stock purchase plans approved by the
Company's Board of Directors from time to time."

        "Exercise Period" means the period commencing on the Original Issue Date
and ending at 12:00 midnight California local time on the Expiration Date.

        "Exercise Price" means initially $4.038 per share, subject to adjustment
as provided in this Warrant.

        "Expiration Date" means the date that is five (5) years after the date
that all "Obligations" under the Loan Agreement have been paid in full and all
obligations of the Bank under the Loan Agreement have been terminated. As used
in this definition, the term "Obligations" has the meaning as defined in the
Loan Agreement.

        "Fair Value" means: (i) with respect to a share of Common Stock or any
other security, the Current Market Price thereof, and (ii) with respect to any
other property, assets, business or entity, an amount determined in accordance
with the following procedure: The Company and the holders of the Warrants and
Warrant Shares, as applicable, shall use their best efforts to mutually agree to
a determination of Fair Value within ten (10) days of the date of the event
requiring that such a determination be made. If the Company and such holders are
unable to reach agreement within said ten (10) day period, the Company and such
holders shall within ten (10) days of the expiration of the ten (10) day period
referred to above each retain a separate independent investment banking firm
(which firm shall not be the investment banking firm regularly retained by the
Company). If either the Company or such holders fails to retain such an
investment banking firm during such period, then the independent investment
banking firm retained by such holders or the Company, as the case may be, acting
alone, shall take the actions outlined below. Such firms shall determine (within
thirty (30) days of their being retained) the Fair Value of the security,
property, assets, business or entity, as the case may be, in question and
deliver their opinion in writing to the Company and to such holders. If such
firms cannot jointly make the determination, then, unless otherwise directed by
agreement of the Company and such holders, such firms, in their sole discretion,
shall choose another investment banking firm independent of the Company and such
holders, which firm shall make the determination and render an opinion as
promptly as practicable. In either case, the determination so made shall be
conclusive and binding on the Company and such holders. The fees and expenses of
any such determination made by any and all such independent investment banking
firms shall be paid by the Company. If there is more than one holder of
Warrants, and/or Warrant Shares entitled to a determination of Fair Value in any
particular instance, each action to be taken by the holders of such Warrants
and/or Warrant Shares under this Section shall be taken by a majority in
interest of such holders and the action taken by such majority (including as to
any mutual agreement with the Company with respect to Fair Value and as to any
selection of investment banking firms) shall be binding upon all such holders.
In the case of a determination of the Fair Value per share of Common Stock, the

3

--------------------------------------------------------------------------------


Company and such holders shall not take into consideration, and shall instruct
all such investment banking firms not to take into consideration, any premium
for shares representing control of the Company, any discount for any minority
interest therein or any restrictions on transfer under applicable federal and
state securities laws or otherwise.

        "Indemnified Party" and "Indemnifying Party" have the meanings set forth
in Section 11(e)(iii).

        "Loan Agreement" means that certain Revolving Credit Agreement, dated as
of the Original Issue Date, as subsequently amended, between the Company and the
Bank.

        "Other Shares" means at any time those shares of Common Stock which do
not constitute Primary Shares or Registrable Stock.

        "Original Issue Date" means October 24, 1997.

        "Original Warrant" means the warrant exercisable for 20,000 shares (on a
post-split basis) of Common Stock issued to Imperial Bank on the Original Issue
Date.

        "Primary Shares" means at any time the authorized but unissued shares of
Common Stock and shares of Common Stock held by the Company in its treasury.

        "Registrable Stock" means: (i) all Warrant Shares which are issuable to
the Warrantholders pursuant to the Warrants, whether or not the Warrants have in
fact been exercised and whether or not such Warrant Shares have in fact been
issued, (ii) all Warrant Shares acquired by the Warrantholders pursuant to the
Warrants, (iii) any shares of Common Stock, whether or not such shares of Common
Stock have in fact been issued, and stock or other securities of the Company
issued upon conversion of, in a stock split or reclassification of, or a stock
dividend or other distribution on, or in substitution or exchange for, or
otherwise in connection with, such Warrant Shares. For purposes of Section 11, a
Warrantholder of record shall be treated as the record holder of the related
Warrant Shares and other securities issuable pursuant to the Warrants.
Notwithstanding the foregoing, Warrant Shares shall cease to be Registrable
Stock when (i) they have been registered under the Securities Act, the
registration statement in connection therewith has been declared effective and
they have been disposed of pursuant to such effective registration, (ii) they
are all eligible to be sold or distributed pursuant to Rule 144 within any
consecutive three month period without volume limitations or (iii) they shall
have ceased to be outstanding.

        "Regulated Warrantholder" means any Warrantholder which is, or the
parent of which is, subject to the Bank Holding Company Act, or any successor
statute, or any other federal or state banking laws and regulations.

        "Replacement Issue Date" has the meaning assigned to such term in the
first paragraph of this Warrant.

        "Securities Act" means the Securities Act of 1933, as amended, or any
successor Federal Statue, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time.

        "Warrant(s)" means this Warrant and any warrants issued in exchange or
replacement of this Warrant or upon transfer hereof.

        "Warrantholder(s)" means Comerica and its successors and assigns.

        "Warrant Shares" means shares of Common Stock issuable to Warrantholders
pursuant to the Warrants.

        2.    Exercise of Warrant.    This Warrant may be exercised, in whole or
in part, at any time and from time to time during the Exercise Period by written
notice to the Company and upon payment to the

4

--------------------------------------------------------------------------------


Company of the Exercise Price (subject to adjustment as provided herein) for the
shares of Common Stock in respect of which the Warrant is exercised.

        3.    Form of Payment of Exercise Price.    Anything contained herein to
the contrary notwithstanding, at the option of the Warrantholders, the Exercise
Price may be paid in any one or a combination of the following forms: (a) by
wire transfer to the Company, (b) by the Warrantholder's check to the Company,
(c) by the cancellation of any indebtedness owed by the Company and/or any
subsidiaries of the Company to the Warrantholder, and/or (d) by the surrender to
the Company of Warrants, Warrant Shares, Common Stock and/or other securities of
the Company and/or any subsidiaries of the Company having a Fair Value equal to
the Exercise Price.

        4.    Cashless Exercise/Conversion, Appreciation Right.    

        (a)    Cashless Exercise/Conversion.    In lieu of exercising this
Warrant as specified in Sections 2 and 3 above, the Warrantholders may from time
to time at the Warrantholders' option convert this Warrant, in whole or in part,
into a number of shares of Common Stock of the Company determined by dividing
(A) the aggregate Fair Value of such shares or other securities otherwise
issuable upon exercise of this Warrant minus the aggregate Exercise Price of
such shares by (B) the Fair Value of one such share.

        (b)    Appreciation Right.    If and when the Company has consummated
(i) a public offering of its Equity Securities pursuant to a general form of
registration under the Securities Act, (ii) the acquisition of the Company by
another Entity by means of any transaction or series or related transactions
(including, without limitation, any reorganization, merger or consolidation)
unless the Company's shareholders of record as constituted immediately prior to
such acquisition or sale will, immediately after such acquisition or sale, hold,
directly or indirectly, at least fifty percent (50%) of the voting power of the
surviving or acquiring entity, or (iii) the sale of all or substantially all of
the assets of the Company, then in lieu of exercising this Warrant as specified
in Sections 2 and 3 above, the Warrantholders may at the Warrantholders' option,
require the Company to pay it an amount of cash equal to the Fair Value of the
Common Stock issuable upon exercise of this Warrant less the Exercise Price.
Upon the Warrantholders' exercise of this option, the Company shall promptly
wire transfer to the Warrantholders such amount in immediately available funds
as is required under this Section 4(b), but in no event later than five
(5) business days after the exercise of such option, in immediately available
funds.

        5.    Certificates for Warrant Shares; New Warrant.    The Company
agrees that the Warrant Shares shall be deemed to have been issued to the
Warrantholders as the record owner of such Warrant Shares as of the close of
business on the date on which payment for such Warrant Shares has been made (or
deemed to be made by conversion) in accordance with the terms of this Warrant.
Certificates for the Warrant Shares shall be delivered to the Warrantholders
within a reasonable time, not exceeding five (5) days, after this Warrant has
been exercised or converted. A new Warrant representing the number of shares, if
any, with respect to which this Warrant remains exercisable also shall be issued
to the Warrantholders within such time so long as this Warrant has been
surrendered to the Company at the time of exercise.

        6.    Adjustment of Exercise Price, Number of Shares and Nature of
Securities Issuable Upon Exercise of Warrants.    

        (a)    Exercise Price: Adjustment of Number of shares.    The Exercise
Price shall be subject to adjustment from time to time as hereinafter provided.
Upon each adjustment of the Exercise Price, the Warrantholders shall thereafter
be entitled to purchase, at the Exercise Price resulting from such adjustment, a
number of shares determined by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of shares purchasable
pursuant hereto

5

--------------------------------------------------------------------------------

immediately prior to such adjustment and dividing the product thereof by the
Exercise Price resulting from such adjustment.

        (b)    Adjustment of Exercise Price Upon Issuance of Common Stock.    If
and whenever after the date hereof the Company shall issue or sell Additional
Shares of Common Stock (other than Excluded Securities) without consideration or
for a consideration per share less than the Current Market Price or the Exercise
Price then in effect immediately prior to the issuance or sale of such shares,
then the Exercise Price in effect immediately prior to such issuance or sale of
such shares shall be reduced to the number equal to the price per share at which
such issuance and sale of such shares was effected.

        No adjustment of the Exercise Price, however, shall be made in an amount
less than $.01 per share, but any such lesser adjustment shall be carried
forward and shall be made at the time and together with the next subsequent
adjustment which, together with any adjustments so carried forward, shall amount
to $.01 per share or more.

        The provisions of this Section 6(b) shall not apply to any Additional
Shares of Common Stock which are distributed to holders of Common Stock pursuant
to a stock split for which an adjustment is provided for under Section 6(f).

        (c)    Further Provisions for Adjustment of Exercise Price Upon Issuance
of Additional Shares of Common Stock and Convertible Securities.    For purposes
of Section 6(b), the following provisions shall also be applicable:

          (i)  In case at any time on or after the date hereof, the Company
shall declare any dividend, or authorize any other distribution, upon any stock
of the Company of any class, payable in Additional Shares of Common Stock or by
the issuance of Convertible Securities, such declaration or distribution shall
be deemed to have been issued or sold (as of the record date) without
consideration and shall thereby cause an adjustment in the Exercise Price as
required by Section 6(b) (provided that in no event shall the issuance of Common
Stock upon the conversion of any of the Excluded Securities result in any
adjustment pursuant to this Warrant.

         (ii)  A. In case at any time on or after the date hereof, the Company
shall in any manner issue or sell any Convertible Securities (other than
Excluded Securities), whether or not the rights to exchange or convert
thereunder are immediately exercisable, there shall be determined the price per
share for which Additional Shares of Common Stock are issuable upon the
conversion or exchange thereof, such determination to be made by dividing
(a) the total amount received or receivable by the Company as consideration for
the issue or sale of such Convertible Securities, plus the minimum aggregate
amount of additional consideration, if any, payable to the Company upon the
conversion or exchange thereof by (b) the maximum aggregate number of Additional
Shares of Common Stock issuable upon conversion or exchange of all such
Convertible Securities for such minimum aggregate amount of additional
consideration; and such issue or sale shall be deemed to be an issue or sale for
cash (as of the date of issue or sale of such Convertible Securities) of such
maximum number of Additional Shares of Common Stock at the price per share so
determined, and shall thereby cause an adjustment in the Exercise Price, if such
an adjustment is required by Section 6(b) hereof.

        B.    If such Convertible Securities shall by their terms provide for an
increase or increases, with the passage of time, in the amount of additional
consideration, if any, payable to the Company, or in the rate of exchange upon
the conversion or exchange thereof, the adjusted Exercise Price shall, upon any
such increase becoming effective, be increased to such Exercise Price as would
have been in effect had the adjustments made upon the issuance of such
Convertible Securities been made upon the basis of (and the

6

--------------------------------------------------------------------------------

total consideration received therefor) (a) the issuance of the number of shares
of Common Stock theretofore actually delivered upon the exercise of such
Convertible Securities, (b) the issuance of all Common Stock, all Convertible
Securities and all rights and options to purchase Common Stock issued after the
issuance of such Convertible Securities, and (c) the original issuance at the
time of such change of any such Convertible Securities then still outstanding;
provided, however, that any such increase or increases shall not exceed, in the
aggregate, the amount of the original reduction of the Exercise Price
attributable to the Convertible Securities.

        C.    If any rights of conversion or exchange evidenced by such
Convertible Securities shall expire without having been exercised, the adjusted
Exercise Price shall forthwith be readjusted to such Exercise Price as would
have been in effect had an adjustment with respect to such Convertible
Securities been made on the basis that the only Additional Shares of Common
Stock issued or sold were those issued upon the conversion or exchange of such
Convertible Securities, and that they were issued or sold for the consideration
actually received by the Company upon such exercise, plus the consideration, if
any, actually received by the Company for the granting of such Convertible
Securities.

        (iii)  A.    In case at any time on or after the date hereof, the
Company shall in any manner grant or issue any rights or options to subscribe
for, purchase or otherwise acquire Additional Shares of Common Stock (other than
Excluded Securities), whether or not such rights or options are immediately
exercisable, there shall be determined the price per share for which Additional
Shares of Common Stock are issuable upon the exercise of such rights or options,
such determination to be made by dividing (a) the total amount, if any, received
or receivable by the Company as consideration for the granting of such rights or
options, plus the minimum aggregate amount of additional consideration, if any,
payable to the Company upon the exercise of such rights or options if the
maximum number of Additional Shares were issued pursuant to such fights or
options for such minimum aggregate amount of additional consideration, by
(b) the maximum number of Additional Shares of Common Stock of the Company
issuable upon the exercise of all such rights or options for such minimum
aggregate amount of additional consideration; and the granting of such rights or
options shall be deemed to be an issue or sale for cash (as of the date of the
granting of such rights or options) of such maximum number of Additional Shares
of Common Stock at the price per share so determined, and shall thereby cause an
adjustment in the Exercise Price, if such an adjustment is required by
Section 6(b) hereof.

        B.    If such rights or options shall by their terms provide for an
increase or increases, with passage of time, in the amount of additional
consideration payable to the Company upon the exercise thereof, the adjusted
Exercise Price shall, upon any such increases becoming effective, be increased
to such Exercise Price as would have been in effect had the adjustments made
upon the issuance of such rights or options been made upon the basis of (and the
total consideration received therefor) (a) the issuance of the number of shares
of Common Stock theretofore actually delivered upon the exercise of such rights
or options, (b) the issuance of all Common Stock, all rights and options and all
Convertible Securities issued after the issuance of such rights and options, and
(c) the original issuance at the time of such change of any such rights or
options then still outstanding; provided, however, that any such increase or
increases in the Exercise Price shall not exceed, in the aggregate, the amount
of the original reduction of the Exercise Price attributable to the grant of
such rights or options.

        C.    If any such rights or options shall expire without having been
exercised, the adjusted Exercise Price shall forthwith be readjusted to such
Exercise Price as would have

7

--------------------------------------------------------------------------------




been in effect had an adjustment with respect to such rights or options been
made on the basis that the only Additional Shares of Common Stock so issued or
sold were those issued or sold upon the exercise of such rights or options and
that they were issued or sold for the consideration actually received by the
Company upon such exercise, plus the consideration, if any, actually received by
the Company for the granting of such rights or options.

        (iv)  A.    In case at any time on or after the date hereof, the Company
shall grant any rights or options to subscribe for, purchase or otherwise
acquire Convertible Securities (other than Excluded Securities), there shall be
determined the price per share for which Additional Shares of Common Stock are
issuable upon the exchange or conversion of such Convertible Securities if such
rights or options were exercised, such determination to be made by dividing
(a) the total amount, if any, received or receivable by the Company as
consideration for the issuance of such rights or options, plus the minimum
aggregate amount of additional consideration, if any, payable to the Company
upon the exercise of such rights or options if the maximum number of Convertible
Securities were issued pursuant to such rights or options for such minimum
aggregate amount of additional consideration, plus the minimum aggregate amount
of additional consideration, if any, payable to the Company upon the exchange or
conversion of such Convertible Securities if the maximum number of Additional
Shares were issued pursuant to such Convertible Securities for such minimum
aggregate amount of additional consideration, by (b) the maximum aggregate
number of Additional Shares of Common Stock issuable upon the exchange or
conversion of the Convertible Securities for such minimum aggregate amount of
additional consideration; and the issue or sale of such rights or options shall
be deemed to be an issue or sale for cash (as of the date of the granting of
such rights or options) of such maximum number of Additional Shares of Common
Stock at the price per share so determined, and thereby shall cause an
adjustment in the Exercise Price, if such an adjustment is required by
Section 6(b).

        B.    If such rights or options to subscribe for or otherwise acquire
Convertible Securities shall by their terms provide for an increase or
increases, with the passage of time, in the amount of additional consideration
payable to the Company upon the exercise, exchange or conversion thereof, the
adjusted Exercise Price shall, forthwith upon any such increase becoming
effective, be increased to such Exercise Price as would have been in effect had
the adjustments made upon the issuances of such rights or options been made upon
the basis of (and the total consideration received therefor) (a) the issuance of
the number of shares of Common Stock theretofore actually delivered upon the
exchange or conversion of such Convertible Securities (b) the issuances of all
Common Stock and all rights, options and Convertible Securities issued after the
issuance of such rights and options and (c) the original issuances at the time
of such change of any such rights, options and Convertible Securities issued
upon exercise of such rights or options which are then still outstanding;
provided, however, that any such increase or increases shall not exceed, in the
aggregate, the amount of the original reduction of the Exercise Price
attributable to the grant of such rights or options.

        C.    If any such rights, options or rights of conversion or exchange of
such Convertible Securities shall expire without having been exercised,
exchanged or converted, the adjusted Exercise Price shall forthwith be
readjusted to such Exercise Price as would have been in effect had an adjustment
been made with respect to such rights, options or rights of conversion or
exchange of such Convertible Securities on the basis that the only Additional
Shares of Common Stock so issued or sold were those issued or sold upon the
exercise of such rights or options and exchange or conversion of such
Convertible Securities and that they were issued or sold for the consideration
actually received by the

8

--------------------------------------------------------------------------------




Company upon exercise of such rights and options and exchange or conversion of
such Convertible Securities, plus the consideration, if any, actually received
by the Company for the granting of such rights, options or Convertible
Securities.

         (v)  In any case where an adjustment has been made in the Exercise
Price upon the issuance of Convertible Securities or any rights or options to
purchase Convertible Securities or Additional Shares of Common Stock pursuant to
this Section 6(c), no further adjustment shall be made at the time of the
conversion of any such Convertible Securities or at the time of the exercise of
any such rights or options.

        (vi)  In case at any time on or after the issuance of this Warrant any
shares of Common Stock or Convertible Securities shall be issued or sold for a
consideration other than cash, the amount of the consideration other than cash
payable to the Company shall be deemed to be the Fair Value of such
consideration. Whether or not the consideration so received is cash, the amount
thereof shall be determined after deducting therefrom any expenses incurred or
any underwriting commissions or concessions or discounts paid or allowed by the
Company in connection therewith.

       (vii)  In case at any time the Company shall fix a record date of the
holders of its Common Stock for the purpose of entitling them (a) to receive a
dividend or other distribution payable in Common Stock, Convertible Securities
or rights or options to purchase either thereof, or (b) to subscribe for or
purchase Common Stock, Convertible Securities or rights or options to purchase
either thereof, then such record date shall be deemed to be the date of the
issue or sale of the shares of Common Stock deemed, pursuant to this
Section 6(c), to have been issued or sold upon the declaration of such dividend
or the making of such other distribution or the date of the granting of such
right of subscription or purchase, as the case may be.

      (viii)  The number of shares of Common Stock outstanding at any given time
shall not include shares owned or held by or for the account of the Company, and
the disposition of any such shares shall be considered an issue or sale of
Common Stock for the purposes of this Section 6(c).

        (d)    Reorganization, Reclassification, Consolidation, Merger or
Sale.    If any capital reorganization or reclassification of the capital stock
of the Company, or any consolidation or merger of the Company with another
corporation, or the sale of all or substantially all of its assets to another
corporation shall be effected in such a way that holders of Common Stock shall
be entitled to receive cash, stock, securities or assets with respect to or in
exchange for Common Stock, then, as a condition of such reorganization,
reclassification, consolidation, merger or sale, lawful and adequate provisions
shall be made whereby the Warrantholders shall thereafter have the right to
purchase and receive upon the basis and upon the terms and conditions specified
in this Warrant upon exercise of this Warrant and in lieu of the shares of the
Common Stock of the Company immediately theretofore purchasable and receivable
upon the exercise of the rights represented hereby, such cash, shares of stock,
securities or assets as may be issued or payable with respect to or in exchange
for a number of outstanding shares of Common Stock equal to the number of shares
of such Common Stock immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby, and in any such case appropriate
provision shall be made with respect to the rights and interest of the
Warrantholders to the end that the provisions hereof (including, without
limitation, provisions for adjustments of the Exercise Price and of the number
of shares purchasable and receivable upon the exercise of this Warrant) shall
thereafter be applicable, as nearly as may be, in relation to any shares of
stock, securities or assets thereafter deliverable upon the exercise hereof. The
Company shall not effect any consolidation, merger or sale of all or
substantially all of the assets of the Company unless prior to or simultaneous
with the

9

--------------------------------------------------------------------------------

consummation thereof the successor corporation (if other than the Company)
resulting from such consolidation, merger or purchase of such assets shall
assume, by written instrument executed and mailed or delivered to the
Warrantholders, the obligation to deliver to such Warrantholders such cash (or
cash equivalent), shares of stock, securities or assets as, in accordance with
the foregoing provisions, the Warrantholders may be entitled to receive and
containing the express assumption of such successor corporation of the due and
punctual performance and observance of each provision of this Warrant to be
performed and observed by the Company and of all liabilities and obligations of
the Company hereunder; provided, however, in the case of any consolidation or
merger of the Company with another corporation or the sale of all or
substantially all of its assets to another corporation effected in such a manner
that the holders of Common Stock shall be entitled to receive stock, securities
or assets with respect to or in exchange for Common Stock, then, at the election
of each Warrantholder, in lieu of receiving such stock, securities or assets,
such Warrantholder shall receive cash equal to the Fair Value of the Common
Stock issuable upon exercise of the Warrant, less the Exercise Price payable
upon exercise thereof.

        In case any Additional Shares of Common Stock or Convertible Securities
or any rights or options to purchase any Additional Shares of Common Stock or
Convertible Securities shall be issued in connection with any merger of another
corporation into the Company, the amount of consideration therefor shall be
deemed to be the Fair Value of such portion of the assets of such merged
corporation as the Board of Directors of the Company shall in good faith
determine to be attributable to such Additional Shares of Common Stock,
Convertible Securities or rights or options, as the case may be, and the
Exercise Price shall be adjusted in accordance with this Section 6(d).

        (e)    Company to Prevent Dilution.    In case at any time or from time
to time conditions arise by reason of action taken by the Company which are not
adequately covered by the provisions of this Section 6, and which might
materially and adversely affect the exercise rights of the Warrantholders under
any provision of this Warrant, unless the adjustment necessary shall be agreed
upon by the Company and the Warrantholders, the Board of Directors of the
Company shall appoint a firm of independent certified public accountants of
recognized national standing (who have not been employed by the Company within
the last five years), acceptable to the Warrantholders, who at the Company's
expense shall give their opinion upon the adjustment, if any, on a basis
consistent with the standards established in the other provisions of this
Section 6, necessary with respect to the Exercise Price and the number of shares
purchasable upon exercise of the Warrants, so as to preserve, without dilution,
the exercise rights of the Warrantholders. Upon receipt of such opinion, such
Board of Directors shall forthwith make the adjustments described therein.

        (f)    Stock Splits and Reverse Splits.    In case at any time the
Company shall subdivide its outstanding shares of Common Stock into a greater
number of shares, the Exercise Price in effect immediately prior to such
subdivision shall be proportionately reduced and the number of shares of Common
Stock purchasable pursuant to this Warrant immediately prior to such subdivision
shall be proportionately increased, and conversely, in case at any time the
Company shall combine its outstanding shares of Common Stock into a smaller
number of shares, the Exercise Price in effect immediately prior to such
combination shall be proportionately increased and the number of shares of
Common Stock purchasable upon the exercise of this Warrant immediately prior to
such combination shall be proportionately reduced.

        (g)    Dissolution, Liquidation and Wind-Up.    In case the Company
shall, at any time prior to the expiration of this Warrant, dissolve, liquidate
or wind up its affairs, the Warrantholders shall be entitled, upon the exercise
of this Warrant, to receive, in lieu of the shares of Common Stock of the
Company which such Warrantholders would have been entitled to receive, the same
kind and amount of assets as would have been issued, distributed or paid to such
Warrantholders upon any

10

--------------------------------------------------------------------------------




such dissolution, liquidation or winding up with respect to such shares of
Common Stock of the Company, had such Warrantholders been the holders of record
of the Warrant Shares receivable upon the exercise of this Warrant on the record
date for the determination of those persons entitled to receive any such
liquidating distribution. After any such dissolution, liquidation or winding up
which shall result in any cash distribution in excess of the Exercise Price
provided for by this Warrant, the Warrantholders may, at each such
Warrantholder's option, exercise the same without making payment of the Exercise
Price, and in such case the Company shall, upon the distribution to said
Warrantholders, consider that said Exercise Price has been paid in full to it
and in making settlement to said Warrantholders, shall deduct from the amount
payable to such Warrantholders an amount equal to such Exercise Price.

        (h)    Noncash Consideration.    In case any Additional Shares of Common
Stock or Convertible Securities or any rights or options to purchase any
Additional Shares of Common Stock or Convertible Securities shall be issued for
a consideration in a form other than cash, the amount of such consideration
shall be deemed to be the Fair Value thereof.

        (i)    Accountants' Certificate.    In each case of an adjustment in the
number of shares of Common Stock or other stock, securities or property
receivable on the exercise of the Warrants, the Company at its expense shall
cause independent public accountants of recognized standing selected by the
Company and acceptable to the Warrantholders to compute such adjustment in
accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment and showing in detail the facts upon which such adjustment
is based, including a statement of (a) the consideration received or to be
received by the Company for any Additional Shares of Common Stock, rights,
options or Convertible Securities issued or sold or deemed to have been issued
or sold, (b) the number of shares of Common Stock of each class outstanding or
deemed to be outstanding, (c) the adjusted Exercise Price and (d) the number of
shares issuable upon exercise of this Warrant. The Company will forthwith mail a
copy of each such certificate to each Warrantholder.

        7.    Special Agreements of the Company.    

        (a)    Reservation of Shares.    The Company covenants and agrees that
all Warrant Shares will, upon issuance, be validly issued, fully paid and
nonassessable and free from all preemptive rights of any stockholder, and from
all taxes, liens and charges with respect to the issue thereof. The Company
further covenants and agrees that during the period within which the rights
represented by this Warrant may be exercised, the Company will at all times have
authorized, and reserved, a sufficient number of shares of Common Stock to
provide for the exercise of the rights represented by this Warrant. The Company
hereby covenants and agrees to take all such action as may be necessary to
assure that the par value per share of the Common Stock is at all times equal to
or less than the Exercise Price.

        (b)    Avoidance of Certain Actions.    The Company will not, by
amendment of its Articles or Certificate of Incorporation or through any
reorganization, transfer of assets, consolidation, merger, issue or sale of
securities or otherwise, avoid or take any action which would have the effect of
avoiding the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in carrying out all of the provisions of this Warrant and in taking all of such
action as may be necessary or appropriate in order to protect the rights of the
Warrantholders against dilution or other impairment of their rights hereunder.

        (c)    Securing Governmental Approvals.    If any shares of Common Stock
required to be reserved for the purposes of exercise of this Warrant require
registration with or approval of any governmental authority under any federal
law (other than the Securities Act) or under any state law before such shares
may be issued upon exercise of this Warrant, the Company will, at its

11

--------------------------------------------------------------------------------




expense, as expeditiously as possible, cause such shares to be duly registered
or approved, as the case may be.

        (d)    Listing on Securities Exchanges; Registration.    If, and so long
as, any class of the Company's Common Stock shall be listed on any national
securities exchange (as defined in the Exchange Act), the Company will, at its
expense, obtain and maintain the approval for listing upon official notice of
issuance of all Warrant Shares and maintain the listing of Warrant Shares after
their issuance; and the Company will so list on such national securities
exchange, will register under the Exchange Act (or any similar statute then in
effect), and will maintain such listing of, any other securities that at any
time are issuable upon exercise of this Warrant if and at the time any
securities of the same class shall be listed on such national securities
exchange by the Company.

        (e)    Information Rights.    So long as the Warrantholders hold this
Warrant and/or any of the Warrant Shares, the Company shall deliver to the
Warrantholders (i) promptly after mailing, copies of all communications to the
shareholders of the Company, (ii) within one hundred twenty (120) days after the
end of each fiscal year of the Company, the annual audited financial statements
of the Company certified by the independent public accountants of recognized
standing, and (iii) within forty-five (45) days after the end of each of the
first three quarters of each fiscal year, the Company's quarterly, unaudited
financial statements.

        (f)    Compliance with Law.    The Company shall comply in all material
respects with all applicable laws, rules and regulations of the United States
and of all states, municipalities and agencies and of any other jurisdiction
applicable to the Company and shall do all things necessary to preserve, renew
and keep in full force and effect and in good standing its corporate existence
and authority necessary to continue its business.

        8.    Fractional Shares.    No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. With
respect to any fraction of a share called for upon exercise hereof, the Company
shall pay to the Warrantholder an amount in cash equal to such fraction
multiplied by the Current Market Value of one share of Common Stock.

        9.    Notices of Stock Dividends, Subscriptions, Reclassifications,
Consolidations, Mergers, etc.    If at any time: (i) the Company shall declare a
cash dividend (or an increase in the then existing dividend rate), or declare a
dividend on Common Stock payable otherwise than in cash out of its net earnings
after taxes for the prior fiscal year; or (ii) the Company shall authorize the
granting to the holders of Common Stock of rights to subscribe for or purchase
any shares of capital stock of any class or of any other rights; or (iii) there
shall be any capital reorganization, or reclassification, or redemption of the
capital stock of the Company, or consolidation or merger of the Company with, or
sale of all or substantially all of its assets to, another corporation or firm;
or (iv) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company, then the Company shall give to the Warrantholders at
the addresses of such Warrantholders as shown on the books of the Company, at
least twenty (20) days prior to the applicable record date hereinafter
specified, a written notice summarizing such action or event and stating the
record date for any such dividend or rights (or, if a record date is not to be
selected, the date as of which the holders of Common Stock of record entitled to
such dividend or rights are to be determined), the date on which any such
reorganization, reclassification, consolidation, merger, sale of assets,
dissolution, liquidation or winding up is expected to become effective, and the
date as of which it is expected the holders of Common Stock of record shall be
entitled to effect any exchange of their shares of Common Stock for cash (or
cash equivalent), securities or other property deliverable upon any such
reorganization, reclassification, consolidation, merger, sale of assets,
dissolution, liquidation or winding up.

12

--------------------------------------------------------------------------------


        10.    Registered Holder; Transfer of Warrants or Warrant Shares.    

        (a)    Maintenance of Registration Books; Ownership of this
Warrant.    The Company shall keep at its principal office a register in which
the Company shall provide for the registration, transfer and exchange of this
Warrant. The Company shall not at any time, except upon the dissolution,
liquidation or winding-up of the Company, close such register so as to result in
preventing or delaying the exercise or transfer of this Warrant.

        (b)    Exchange and Replacement.    This Warrant is exchangeable upon
surrender hereof by the registered holder to the Company at its principal office
for new Warrants of like tenor and date representing in the aggregate the right
to purchase the number of shares purchasable hereunder, each of such new
Warrants to represent the right to purchase such number of shares as shall be
designated by said registered holder at the time of surrender. Subject to the
restrictions set forth on the legend hereof, this Warrant and all rights
hereunder are transferable in whole or in part upon the books of the Company by
the registered holder hereof in person or by duly authorized attorney, and new
Warrants shall be made and delivered by the Company, of the same tenor and date
as this Warrant but registered in the name of the transferee(s), upon surrender
of this Warrant, duly endorsed, to said office of the Company. Upon receipt by
the Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and upon surrender and cancellation
of this Warrant, if mutilated, the Company will make and deliver a new Warrant
of like tenor, in lieu of this Warrant, without requiring the posting of any
bond or the giving of any other security. This Warrant shall be promptly
cancelled by the Company upon the surrender hereof in connection with any
exchange, transfer or replacement. The Company shall pay all expenses, taxes and
other charges payable in connection with the preparation, execution and delivery
of Warrants pursuant to this Section 10.

        (c)    Warrants and Warrant Shares Not Registered.    The holder of this
Warrant, by accepting this Warrant, represents and acknowledges that this
Warrant and the Warrant Shares are not being registered under the Securities Act
on the grounds that the issuance of this Warrant and the offering and sale of
such Warrant Shares are exempt from registration under Section 4(2) of the
Securities Act as not involving any public offering.

        11.    Registration    

        (a)    Form S-3 Registration.    If and when the Company is eligible to
effect a registration under the Securities Act on Form S-3 and the Company shall
receive a written request there from any holder or holders of at least 10% of
the Registrable Stock, then the Company shall promptly prepare and file a S-3
statement under the Securities Act (the "S-3 Statement") covering the
Registrable Stock which is the subject of such request and shall use its best
efforts to cause such S-3 Statement to become effective as expeditiously as
possible. Upon the receipt of such request, the Company shall promptly give
written notice to all holders of Registrable Stock and to the holders of all
Other Shares which are entitled to registration rights that such S-3
registration is to be effected. The Company shall include in such S-3 Statement
such Registrable Stock and such shares of Other Shares for which it has received
written requests to register such shares by the holders thereof within thirty
(30) days after the effectiveness of the Company's written notice to such other
holders, as well as Primary Shares, provided, however, that, in the case of an
underwritten offering, if the managing underwriter advises the holders of
Registrable Stock that the inclusion of all Registrable Stock, Primary Shares
and/or Other Shares proposed to be included in such registration would interfere
with the successful marketing (including pricing) of the Registrable Stock
proposed to be included in such registration, then the number of shares of

13

--------------------------------------------------------------------------------

Registrable Stock, Primary Shares and/or Other Shares proposed to be included in
such registration should be included in the following order:

1.first, the shares of Registrable Stock requested to be included in such
registration (or, if necessary, such Registrable Stock pro rata among the
holders thereof based upon the number of shares of Registrable Stock requested
to be registered by each such holder);

2.second, the Other shares which are entitled to registration rights; and

3.third, the Primary Shares.

Notwithstanding the foregoing, the rights set forth in this Section 11(a) may,
only be exercised once by the holders of the Registrable Stock.

        (b)    Incidental Registration.    Each time the Company shall determine
to file a registration statement under the Securities Act (other than on
Form S-8 or Form S-4) in connection with the proposed offer and sale for money
of any of its securities by it or by any of its security holders, the Company
will give written notice of its determination to all holders of Registrable
Stock. Upon the written request of a holder of any Registrable Stock delivered
to the Company within 15 days of the receipt of the aforesaid notice, the
Company will use its best efforts to cause all such Registrable Stock, the
holders of which have so requested registration thereof, to be included in such
registration statement, all to the extent requisite to permit the sale or other
disposition by the prospective seller or sellers of the Registrable Stock to be
so registered in accordance with the terms of the proposed offering. If the
registration statement is to cover an underwritten distribution, the Company
shall use its best efforts to cause the Registrable Stock requested for
inclusion pursuant to this Section 11(b) to be included in the underwriting on
the same terms and conditions as the securities otherwise being sold through the
underwriters. Notwithstanding the foregoing, if the managing underwriter of such
public offering advises the Company that the inclusion of all of the Registrable
Stock requested to be registered would interfere with the successful marketing
(including pricing) of the Primary shares or Other Shares proposed to be
offered, then the number of Primary Shares, Registrable Stock and Other Shares
proposed to be included in such registration shall be included in the following
order:

          (i)  if the Company proposes to register Primary Shares:

        A.    first, the Primary Shares; and

        B.    second, the Registrable Stock and Other Shares requested to be
included in such registration (or, if necessary, such Registrable Stock and
Other Shares pro rata among the holders thereof based upon the number of
Registrable Stock and Other Shares requested to be registered by each such
holder); or

         (ii)  if the Company proposes to register Other Shares pursuant to a
request for registration by the holders of such Other Shares:

        A.    first, the Other Shares held by the parties demanding such
registration;

        B.    second, the Registrable Stock and Other Shares requested to be
registered by the holders thereof (or, if necessary, pro rata among the holders
thereof based on the number of Registrable Stock and Other Shares requested to
be registered by such holders); and

        C.    third, the Primary Shares.

        The provisions of this Section 11 shall only apply after such time as
the Company has consummated an underwritten initial public offering of its
securities.

14

--------------------------------------------------------------------------------

        (c)    Registration Procedures.    If and whenever the Company is
required by the provisions of Sections 11(a) and 11(b) to effect the
registration of Registrable Stock under the Securities Act, the Company will, at
its expense, as expeditiously as possible:

          (i)  In accordance with the Securities Act and the rules and
regulations of the Commission, prepare and file with the Commission a
registration statement on the form of registration statement appropriate with
respect to such securities and use its best efforts to cause such registration
statement to become and remain effective until the securities covered by such
registration statement have been sold, and prepare and file with the Commission
such amendments to such registration statement and supplements to the prospectus
contained therein as may be necessary to keep such registration statement
effective and such registration statement and prospectus accurate and complete
until the securities covered by such registration statement have been sold (it
being understood that the foregoing shall only apply with respect to a Form S-3
Registration demand under Section 11(a) as to which the Company shall keep such
registration effective for not less than ninety (90) days);

         (ii)  If the offering is to be underwritten, in whole or in part, enter
into a written underwriting agreement with the holders of the Registrable Stock
participating in such offering and the underwriter in form and substance
reasonably satisfactory to the managing underwriter of the public offering and
the holders of the Registrable Stock participating in such offering;

        (iii)  Furnish to the holders of securities participating in such
registration and to the underwriters of the securities being registered such
reasonable number of copies of the registration statement, preliminary
prospectus, final prospectus and such other documents as such underwriters and
holders may reasonably request in order to facilitate the public offering of
such securities;

        (iv)  Use its best efforts to register or qualify the securities covered
by such registration statement under such state securities or blue sky laws of
such jurisdictions as such participating holders and underwriters may reasonably
request;

         (v)  Notify the holders participating in such registration, promptly
after it shall receive notice thereof, of the date and time when such
registration statement and each post-effective amendment thereto has become
effective or a supplement to any prospectus forming a part of such registration
statement has been filed;

        (vi)  Notify such holders promptly of any request by the Commission for
the amending or supplementing of such registration statement or prospectus or
for additional information;

       (vii)  Prepare and file with the Commission, promptly upon the request of
any such holders, any amendments or supplements to such registration statement
or prospectus which, in the opinion of counsel for the Company, is required
under the Securities Act or the rules and regulations thereunder in connection
with the distribution of the Registrable Stock by such holders;

      (viii)  Prepare and promptly file with the Commission, and promptly notify
such holders of the filing of, such amendments or supplements to such
registration statement or prospectus as may be necessary to correct any
statements or omissions if, at the time when a prospectus relating to such
securities is required to be delivered under the Securities Act, any event has
occurred as the result of which any such prospectus or any other prospectus as
then in effect may include an untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading;

15

--------------------------------------------------------------------------------




        (ix)  In case any of such holders or any underwriter for any such
holders is required to deliver a prospectus at a time when the prospectus then
in circulation is not in compliance with the Securities Act or the rules and
regulations of the Commission, prepare promptly upon request such amendments or
supplements to such registration statement and such prospectus as may be
necessary in order for such prospectus to comply with the requirements of the
Securities Act and such rules and regulations;

         (x)  Advise such holders, promptly after it shall receive notice or
obtain knowledge thereof, of the issuance of any stop order by the Commission
suspending the effectiveness of such registration statement or the initiation or
threatening of any proceeding for that purpose and promptly use its best efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such
stop order should be issued;

        (xi)  If requested by the managing underwriter or underwriters or a
holder of Registrable Stock being sold in connection with an underwritten
offering, immediately incorporate in a prospectus supplement or post-effective
amendment such information as the managing underwriters and the holders of a
majority of the Registrable Stock being sold agree should be included therein
relating to the plan of distribution with respect to such Registrable Stock,
including information with respect to the Registrable Stock being sold to such
underwriters, the purchase price being paid therefor by such underwriters and
with respect to any other terms of the underwritten (or best efforts
underwritten) offering of the Registrable Stock to be sold in such offering; and
make all required filings of such prospectus supplement or post-effective
amendment as soon as notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment;

       (xii)  Cooperate with the selling holders of Registrable Stock and the
managing underwriters, if any, to facilitate the timely preparation and delivery
of certificates representing Registrable Stock to be sold and not bearing any
restrictive legends; and enable such Registrable Stock to be in such
denominations and registered in such names as the managing underwriters may
request at least two business days prior to any sale of Registrable Securities
to the underwriters;

      (xiii)  Prepare a prospectus supplement or post-effective amendment to the
registration statement or the related prospectus or any document incorporated
therein by reference or file any other required documents so that, as thereafter
delivered to the purchasers of the Registrable Stock, the prospectus will not
contain an untrue statement of material fact or omit to state any material fact
necessary to make the statements therein not misleading;

      (xiv)  Enter into such agreements (including an underwriting agreement)
and take all such other actions in connection therewith in order to expedite or
facilitate the disposition of such Registrable Securities and in such
connection, whether or not an underwriting agreement is entered into and whether
or not the registration is an underwritten registration:

        A.    make such representations and warranties to the holders of such
Registrable Stock and the underwriters, if any, in form, substance and scope as
are customarily made by issuers to underwriters in primary underwritten
offerings;

        B.    If an underwriting agreement is entered into, the same shall set
forth in full the indemnification provisions and procedures of Section 11(e)
hereof with respect to all parties to be indemnified pursuant to said Section;
and

        C.    The Company shall deliver such documents and certificates as may
be requested by the holders of the majority of the Registrable Stock being sold
and the managing underwriters, if any, to evidence compliance with the terms of
this Section 11(c) and with

16

--------------------------------------------------------------------------------




any customary conditions contained in the underwriting agreement or other
agreement entered into by the Company.

        The above shall be done at each closing under such underwriting or
similar agreement or as and to the extent required thereunder;

       (xv)  Make available for inspection by a representative of the holders of
a majority of the Registrable Stock, any underwriter participating in any
disposition pursuant to a registration statement, and any attorney or accountant
retained by the sellers or underwriter, all financial and other records,
pertinent corporate documents and properties of the Company, and cause the
Company's officers, directors and employees to supply all information reasonably
requested by any such representative, underwriter, attorney or accountant in
connection with the preparation of the registration statement; provided, that
any records, information or documents that are designated by the Company in
writing as confidential shall be kept confidential by such persons unless
disclosure of such records, information or documents is required by court or
administrative order;

      (xvi)  Otherwise use its best efforts to comply with all applicable rules
and regulations of the Commission, and make generally available to the Company's
security holders, earning statements satisfying the provisions of Section 11(a)
of the Securities Act, no later than forty-five (45) days after the end of any
twelve (12) month period (or ninety (90) days, if such a period is a fiscal
year) (i) commencing at the end of any fiscal quarter in which Registrable Stock
is sold to underwriters in an underwritten offering, or, if not sold to
underwriters in such an offering, (ii) beginning with the first month of the
Company's first fiscal quarter commencing after the effective date of a
registration statement;

     (xvii)  At the request of any such holder (i) furnish to such holder on the
effective date of the registration statement or, if such registration includes
an underwritten public offering, at the closing provided for in the underwriting
agreement, an opinion, dated such date, of the counsel representing the Company
for the purposes of such registration, addressed to the underwriters, if any,
and to the holder or holders making such request, covering such matters with
respect to the registration statement, the prospectus and each amendment or
supplement thereto, proceedings under state and federal securities laws, other
matters relating to the Company, the securities being registered and the offer
and sale of such securities as are customarily the subject of opinions of
issuer's counsel provided to underwriters in underwritten public offerings, and
such opinion of counsel shall additionally cover such legal and factual matters
with respect to the registration as such requesting holder or holders may
reasonably request, and (ii) use its best effort to furnish to such holder
letters dated each such effective date and such closing date, from the
independent certified public accountants of the Company, addressed to the
underwriters, if any, and to the holder or holders making such request, stating
that they are independent certified public accountants within the meaning of the
Securities Act and dealing with such matters as the underwriters may request,
or, if the offering is not underwritten, that in the opinion of such accountants
the financial statements and other financial data of the Company included in the
registration statement or the prospectus or any amendment or supplement thereto
comply in all material respects with the applicable accounting requirements of
the Securities Act, and additionally covering such other financial matters,
including information as to the period ending immediately prior to the date of
such letter with respect to the registration statement and prospectus, as such
requesting holder or holders may reasonably request.

17

--------------------------------------------------------------------------------




        (d)    Expenses of Registration.    All expenses incident to the
Company's performance of or compliance with this Warrant, including, without
limitation, the following shall be borne by the Company, regardless of whether
the registration statement becomes effective:

          (i)  All registration and filing fees (including those with respect to
filings required to be made with the National Association of Securities
Dealers, Inc.);

         (ii)  Fees and expenses of compliance with all securities or blue sky
laws (including fees and disbursements of counsel for the underwriters or
selling holders in connection with blue sky qualifications of the Registrable
Stock and in determination of their eligibility for investment under the laws of
such jurisdictions as the managing underwriters or holders of a majority of the
Registrable Stock being sold may designate);

        (iii)  Printing, messenger, telephone and delivery expenses;

        (iv)  Fees and disbursements of counsel for the Company and of one legal
counsel for the sellers of the Registrable Stock;

         (v)  Fees and disbursements of all independent certified public
accountants of the Company (including the expenses of any special audit and
"comfort" letters required by or incident to such performance);

        (vi)  Fees and disbursements of underwriters (excluding discounts,
commissions or fees of underwriters, selling brokers, dealer managers or similar
securities industry professionals relating to the distribution of the
Registrable Stock or legal expenses of any person other than the Company and the
selling holders); and

       (vii)  Fees and expenses of other persons retained by the Company.

        The Company will, in any event, pay its internal expenses (including
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, the
fees and expenses incurred in connection with the listing of the securities to
be registered on each securities exchange on which similar securities issued by
the Company are then listed, rating agency fees and the fees and expenses of any
person, including special experts, retained by the Company.

        (e)    Indemnification.    

          (i)  The Company hereby agrees to indemnify each of the holders of
Registrable Stock against all claims, losses, damages and liabilities (or
actions in respect thereof) arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any registration
statement, preliminary or final prospectus, or other document incident to any
such registration, qualification or compliance (or in any related registration
statement, notification or the like) or any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation by the Company of any
rule or regulation promulgated under the Securities Act applicable to the
Company and relating to action or inaction required of the Company in connection
with any such registration, qualification or compliance, and to reimburse the
holders of Registrable Stock (including officers and directors of the same and
controlling persons) for any legal and any other expenses reasonably incurred in
connection with investigating or defending any such claim, loss, damage,
liability or action, provided, however, that the Company will not be liable in
any such case to the extent that any such claim, loss, damage or liability
arises out of or is based on any untrue statement or omission based upon written
information furnished to the Company by Warrantholders in an instrument duly
executed by Warrantholders and stated to be specifically for use therein.

18

--------------------------------------------------------------------------------

         (ii)  The Warrantholders severally and not jointly agree to indemnify
the Company and its officers and directors and each person, if any, who controls
any thereof within the meaning of Section 15 of the Securities Act and their
respective successors against all claims, losses, damages and liabilities (or
actions in respect thereof) arising out of or based on any untrue statement of a
material fact contained in any prospectus, offering circular or other document
incident to any registration, qualification or compliance relating to securities
purchased pursuant to the Warrants (or in any related registration statement,
notification or the like) or any omission (or alleged omission) to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading and will reimburse the Company and each other
person indemnified pursuant to this subsection (ii) for any legal and any other
expenses reasonably incurred in connection with investigating or defending any
such claim, loss, damage, liability or action; provided, however, that this
subsection (ii) shall apply only if (and only to the extent that) such statement
or omission was made in reliance upon information (including, without
limitation, written negative responses to inquiries) furnished to the Company by
an instrument duly executed by Warrantholders and stated to be specifically for
use in such prospectus, or other document (or related registration statement,
notification or the like) or any amendment or supplement thereto.

        (iii)  Each party entitled to indemnification hereunder (the
"Indemnified Party") shall give notice to the party required to provide
indemnification (the "Indemnifying Party") promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at such Indemnifying Party's expense) to assume
the defense of any claim or any litigation resulting therefrom, provided that
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or litigation, shall be reasonably satisfactory to the Indemnified Party, and
the Indemnified Party may participate in such defense at such party's expense,
and provided, further, that the omission by any Indemnified Party to give notice
as provided herein shall not relieve the Indemnifying Party of its obligations
under this Section 11(e) except to the extent that the omission results in a
failure of actual notice to the Indemnifying Party and such Indemnifying Party
is materially damaged solely as a result of the failure to give notice. No
Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party, consent to entry of any
judgment or enter into any settlement which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect to such claim or litigation.

        (iv)  If the indemnification provided for in this Section 11(e) is
unavailable or insufficient to hold harmless an Indemnified Party in respect of
any losses, claims, damages, liabilities, expenses or actions in respect thereof
referred to herein, then the Indemnifying Party shall contribute to the amount
paid or payable by such Indemnified Party as a result of such losses, claims,
damages, liabilities, expenses or actions in such proportion as is appropriate
to reflect the relative fault of the Indemnifying Party on the one hand, and the
Indemnified Party on the other, in connection with the statements or omissions
which resulted in such losses, claims, damages, liabilities, expenses or actions
as well as any other relevant equitable considerations, including the failure to
give the notice required hereunder. The relative fault of the Indemnifying Party
and the Indemnified Party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact
relates to information supplied by the Indemnifying Party or the Indemnified
Party and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Warrantholders agree that it would not be just and equitable if
contributions pursuant to this Section 11(e) were determined by pro rata
allocation or by any other method of allocation which did not take account of
the equitable considerations referred to above. The amount paid or payable to an
Indemnified Party as a

19

--------------------------------------------------------------------------------




result of the losses, claims, damages, liabilities or actions in respect
thereof, referred to above, shall be deemed to include any legal or other
expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such action or claim. Notwithstanding the
contribution provisions of this Section 11(e), in no event shall the amount
contributed by any seller of Registrable Stock exceed the aggregate net offering
proceeds received by such seller from the sale of Registrable Stock to which
such contribution or indemnification claim relates. No person guilty of
fraudulent misrepresentations (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who is not
guilty of such fraudulent misrepresentation.

         (v)  The indemnification required by this Section 11(e) shall be made
by periodic payments during the course of the investigation or defense, as and
when bills are received or expenses incurred. Anything contained herein to the
contrary notwithstanding, the maximum aggregate liability of any holder of
Registrable Stock under this Section 11(e) shall not exceed the amount of the
net proceeds actually received by such holder from the sale of its Registrable
Stock pursuant to the registration, qualification, notification or compliance in
respect of which such liability arose.

        (f)    Reporting Requirements Under Exchange Act.    From and after the
effective date of the first registration statement filed by the Company under
the Securities Act (the "Effective Date"), the Company shall (whether or not it
shall then be required to do so) timely file such information, documents and
reports as the Commission may require or prescribe under Section 13 or 15(d)
(whichever is applicable) of the Exchange Act. Immediately upon becoming subject
to the reporting requirements of either Section 13 or 15(d) of the Exchange Act,
the Company shall forthwith upon request furnish any holder of Registrable Stock
(i) a written statement by the Company that it has complied with such reporting
requirements, (ii) a copy of the most recent annual or quarterly report of the
Company, and (iii) such other reports and documents filed by the Company with
the Commission as such holder may reasonably request in availing itself of an
exemption for the sale of Registrable Stock without registration under the
Securities Act. The Company acknowledges and agrees that the purpose of the
requirements contained in this Section 11(f) is to enable any such holder to
comply with the current public information requirement contained in Rule 144
under the Securities Act should such holder ever wish to dispose of any of the
securities of the Company acquired by it without registration under the
Securities Act in reliance upon Rule 144 (or any other similar exemptive
provision). In addition, after the Effective Date the Company shall take such
other measures and file such other information, documents and reports as shall
hereafter be required by the Commission as a condition to the availability of
Rule 144 and Rule 144A under the Securities Act (or any similar exemptive
provision hereafter in effect).

        (g)    Stockholder Information.    The Company may require each holder
of Registrable Stock as to which any registration is to be effected pursuant to
this Section 11 to furnish the Company such information with respect to such
holder and the distribution of such Registrable Stock as shall be required by
law or by the Commission in connection therewith.

        12.    Representation and Warranties.    The Company hereby represents
and warrants to and covenants with Warrantholder, and each holder of Warrant
Shares that:

        (a)    Organization and Capitalization of the Company.    The Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware. The Company has, and at all times during the
Exercise Period will have, reserved for issuance pursuant to the Warrants that
number of shares of Common Stock that are issuable pursuant to the Warrants. All
the outstanding shares of Common Stock have been validly issued without
violation

20

--------------------------------------------------------------------------------

of any preemptive or similar rights, are fully paid and nonassessable and have
been issued in compliance with all federal and applicable state securities laws.

        (b)    Authority.    The Company has full corporate power and authority
to execute and deliver this Warrant, to issue the shares of Common Stock
issuable upon exercise of this Warrant, and to perform all of its obligations
hereunder, and the execution, delivery and performance hereof has been duly
authorized by all necessary corporate action on its part. This Warrant has been
duly executed on behalf of the Company and constitutes the legal, valid and
binding obligation of the Company enforceable in accordance with its terms.

        (c)    No Legal Bar.    Except as to the Warrantholder's status, neither
the execution, delivery or performance of this Warrant nor the issuance of the
shares of Common Stock issuable upon exercise of this Warrant will (a) conflict
with or result in a violation of the Certificate of Incorporation or By-laws of
the Company, (b) conflict with or result in a violation of any law, statute,
regulation, order or decree applicable to the Company or any affiliate,
(c) require any consent or authorization or filing with, or other act by or in
respect of any governmental authority or (d) result in a breach of, constitute a
default under or constitute an event creating rights of acceleration,
termination or cancellation under any material mortgage, lease, contract,
franchise, instrument or other material agreement to which the Company is a
party or by which it is bound.

        (d)    Validity of Shares.    When issued upon the exercise of this
Warrant as contemplated herein, the shares of Common Stock so issued will have
been validly issued and will be fully paid and nonassessable. On the date
hereof, the par value of the Common Stock is less than the Exercise Price per
share of Common Stock.

        13.    Miscellaneous Provisions.    

        (a)    Judicial Reference.    

          (i)  Other than the appointment of a receiver, or the exercise of
other provisional remedies (any and all of which may be initiated pursuant to
applicable law), each controversy, dispute or claim arising out of or relating
to this Warrant, which controversy, dispute or claim is not settled in writing
within thirty (30) days after the "Claim Date" (defined as the date on which the
Company or a Warrantholder gives written notice to the other that a controversy,
dispute or claim exists), will be settled by a reference proceeding in
California in accordance with the provisions of Section 638 et seq. of the
California Code of Civil Procedure, or their successor section ("CCP"), which
shall constitute the exclusive remedy for the settlement of any controversy,
dispute or claim concerning this Warrant, including whether such controversy,
dispute or claim is subject to the reference proceeding and except as set forth
above, the parties waive their rights to initiate any legal proceedings against
each other in any court or jurisdiction other than the Superior Court in
counties of Los Angeles or Orange, California (the "Court"). The referee shall
be a retired Judge of the Court selected by mutual agreement of the parties, and
if they cannot so agree within forty-five (45) days after the Claim Date, the
referee shall be promptly selected by the Presiding Judge of the Court (or his
or her representative). The referee shall be appointed to sit as a temporary
judge, with all of the powers for a temporary judge, as authorized by law, and
upon selection shall take and subscribe to the oath of office as provided for in
Rule 244 of the California Rules of Court (or any subsequently enacted Rule).
Each party shall have one peremptory challenge pursuant to CCP §170.6. The
referee shall (i) be requested to set the matter for hearing within sixty
(60) days after the Claim, Date and (ii) try any and all issues of law or fact
and report a statement of decision upon them, if possible, within ninety
(90) days of the Claim Date. Subject to the provision of Section 13(a)(iii), any
decision rendered by the referee will be final, binding and conclusive and
judgment shall be entered pursuant to CCP §644 in any court in the State of
California having jurisdiction. Any party may apply for a reference

21

--------------------------------------------------------------------------------

proceeding at any time after thirty (30) days following notice to any other
party of the nature of the controversy, dispute or claim, by filing a petition
for a hearing and/or trial. All discovery permitted by this Warrant shall be
completed no later than fifteen (15) days before the first hearing date
established by the referee. The referee may extend such period in the event of a
party's refusal to provide requested discovery for any reason whatsoever,
including, without limitation, legal objections raised to such discovery or
unavailability of a witness due to absence or illness. No party shall be
entitled to "priority" in conducting discovery. Depositions may be taken by
either party upon seven (7) days written notice, and request for production or
inspection of documents shall be responded to within ten (10) days after
service. All disputes relating to discovery which cannot be resolved by the
parties shall be submitted to the referee whose decision shall be final and
binding upon the parties. Pending appointment of the referee as provided herein,
the Court is empowered to issue temporary and/or provisional remedies, as
appropriate.

         (ii)  Except as expressly set forth in this Warrant, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of all hearings, the order of presentation of evidence, and
all other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee. The party making such a request shall have the obligation to
arrange for and pay for the court reporter. The costs of the court reporter at
the trial shall be borne equally by the parties.

        (iii)  The referee shall be required to determine all issues in
accordance with existing case law and the statutory laws of the State of
California. The rules of evidence applicable to proceedings at law in the State
of California will be applicable to the reference proceeding. The referee shall
be empowered to enter equitable as well as legal relief, to provide all
temporary and/or provisional remedies and to enter equitable orders that will be
binding upon the parties. The referee shall issue a single judgment at the close
of the reference proceeding which shall dispose of all of the claims of the
parties that are the subject of the reference. The parties hereto expressly
reserve the right to contest or appeal from the final judgment or any appealable
order or appealable judgment entered by the referee. The parties hereto
expressly reserve the right to request findings of fact, conclusions of laws, a
written statement of decision, and the right to move for a new trial or a
different judgment, which new trial, if granted, is also to be a reference
proceeding under this provision.

        (iv)  In the event that the enabling legislation which provides for
appointment of a referee is repealed (and no successor statute is enacted), any
dispute between the parties that would otherwise be determined by the reference
procedure herein described will be resolved and determined by arbitration. The
arbitration will be conducted by a retired judge of the Court, in accordance
with the California Arbitration Act, §1280 through §1294.2 of the CCP as amended
from time to time. The limitations with respect to discovery as set forth
hereinabove shall apply to any such arbitration proceeding.

        (b)    Notices.    All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given to such party at its address or facsimile number set
forth below or such other address or facsimile number as such party may
hereafter specify by notice to the other party in accordance with this
Section 13(b). Each such notice, request or other communication shall be deemed
given on the second business

22

--------------------------------------------------------------------------------

day after mailing; provided that actual notice, however and from whomever given
or received, shall always be effective on receipt.

To the Company:   Digital Theater Systems, Inc.
5171 Clareton Drive
Agoura Hills, CA 91301     Attention:
Telephone:
Facsimile:   General Counsel
(818) 706-3525
(818) 06-1868
with a copy
(which shall not
constitute notice)
 
Heller Ehrman White & McAuliffe LLP
4350 La Jolla Village Drive, 7th Floor
San Diego, CA 92122-1246 to:   Attention:
Telephone:
Facsimile:   Michael S. Kagnoff, Esq.
(858) 450-8400
(858) 450-8499
To the
Warrantholder(s)
or holder(s) of
Warrant Shares:
 
Comerica Incorporated
5 Palo Alto Square, Suite 800
3000 El Camino Real
Palo Alto, CA 94306     Attention:
Telephone:
Facsimile:   Warrant Administrator
(650) 846-6823
(650) 846-6830

        (c)    Successors and Assigns.    This Warrant shall be binding upon and
inure to the benefit of the Company, the Warrantholder(s) and the holder(s) of
Warrant Shares and the successors, assigns and transferees of the Company, the
Warrantholder(s) and the holder(s) of Warrant Shares.

        (d)    Attorneys' Fees.    The Company agrees to pay, on demand, all
attorneys' fees (including attorneys' fees incurred pursuant to proceedings
arising under the Bankruptcy Code) and all other costs and expenses which may be
incurred by the Warrantholder(s) and the holder(s) of Warrant Shares in
connection with any amendment to this Warrant and/or in connection with the
enforcement of this Warrant, whether or not suit is brought.

        (e)    Entire Agreement; Amendments and Waivers.    This Warrant sets
forth the entire understanding of the parties with respect to the transactions
contemplated hereby. The failure of any party to seek redress for the violation
or to insist upon the strict performance of any term of this Warrant shall not
constitute a waiver of such term and such party shall be entitled to enforce
such term without regard to such forbearance. This Warrant may be amended, the
Company may take any action herein prohibited or omit to take action herein
required to be performed by it, and any breach of or compliance with any
covenant, agreement, warranty or representation may be waived, only if the
Company has obtained the written consent or written waiver of the majority in
interest of the Warrantholders, and then such consent or waiver shall be
effective only in the specific instance and for the specific purpose for which
given.

        (f)    Severability.    If any term of this Warrant as applied to any
person or to any circumstance is prohibited, void, invalid or unenforceable in
any jurisdiction, such term shall, as to such jurisdiction, be ineffective to
the extent of such prohibition or invalidity without in any way affecting any
other term of this Warrant or affecting the validity or enforceability of this
Warrant or of such provision in any other jurisdiction.

        (g)    Headings.    The headings in this Warrant are inserted only for
convenience of reference and shall not be used in the construction of any of its
terms.

[SIGNATURE PAGE TO FOLLOW]

23

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by
its duly authorized officer effective as of February 27, 2004.

    DIGITAL THEATER SYSTEMS, INC.,
a Delaware corporation
 
 
By:
 
/s/  JON E. KIRCHNER      

--------------------------------------------------------------------------------

        Name:   Jon E. Kirchner         Title:   President and Chief Executive
Officer
ACKNOWLEDGED:
 
 
 
 
 
 
WARRANT HOLDER:
 
COMERICA INCORPORATED,
a Delaware corporation
 
 
By:
 
/s/  LAURA BLAKELY      

--------------------------------------------------------------------------------

        Name:   Laura Blakely         Title:   First Vice President

24

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.19

